Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an office action for application 15/705,552, in response to arguments and amendments filed 03/01/2021. Claims 1-20 are pending. Claims 1 and 11 are currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments and Amendments
Applicant’s arguments, see pgs. 7-11, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1, 3, 7, 11, 13 and 18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Futty (US Pub. 2012/0116905), Kotis (US Pub. 2012/0005113) and Davis (US Pub. 2010/0030638) as explained below.
Applicant's arguments with respect to claims 9 and 19 filed 03/01/2021 have been fully considered, but they are not persuasive.

However, the cited section of Robinson teaches “providing the recommendation of at least one item in the group of items to the first user based on the ratings of the at least one item of the subgroup provided by the other users in the subgroup.” In this instance, the “selection popularity criteria” as required by claim 9 and claim 19 language is the rating(s) of an item by other users in the subgroup. Addressing applicant’s first point, this is an indication of answer popularity of an item, even though it is the popularity within a subgroup of users with similar preferences. Though the answer popularity is of a subgroup with similar preferences, there is nothing in the claim language indicating that it must include “all users” as argued by applicant. Therefore argument is unpersuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futty (US Pub. 2012/0116905) in view of Kotis (US Pub. 2012/0005113) and Davis (US Pub. 2010/0030638).
	Regarding claim 1, Futty teaches 
	One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising (Fig. 5 #502-4): 
storing one or more reviews for each of one or more reviewees, the reviews comprising answers to one or more multiple-choice questions regarding the reviewee or reviewer wherein the multiple-choice questions comprise a plurality of non-numeric answer choices (Fig. 4 #406-8; Par. [0037-8, 48-9] answered multiple-choice polls (#406), including potentially yes/no (i.e. non-numeric) polls, are stored (#408) in order to provide ranking for tastemakers and query results); 
receiving a search inquiry related to said one or more reviewees the search inquiry comprising one or more of said answer choices (Fig. 1 #106-10; Par. [0004, 17] tastemaker service receives query from user or user device)
	transmitting for display via a user interface the response set one or more reviewees. (Fig. 2 #204-8; Par. [0023] tastemaker system sits on top of search service (#204), app store (#206) or social networks (#208) and makes recommendations (i.e. transmit results set for display) to remote applications and users)

for each review, calculating a star rating for each said review question based on an answer choice selected therefor
the answer choices utilized to determine one or more minimum rating criteria based on each answer choice's associated star rating
identifying a response set of one or more reviewees that is associated with reviews comprising answer choices associated with star ratings exceeding the minimum ranked rating criteria
However, from the same field, Kotis explicitly teaches
for each review, calculating a star rating for each said review question based on an answer choice selected therefor (Fig. 4 #422; Par. [0087, 92, 101-128]; star rating is calculated based on answers to multiple choice poll)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the star rating calculation of Kotis into the ranking system of Futty. The motivation for this combination would have been to provide information to an entity about the prospective business they’re interacting with as explained in Kotis (Par. [0171]). 
The combination of Futty and Kotis does not explicitly teach
the answer choices utilized to determine one or more minimum rating criteria based on each answer choice's associated star rating
identifying a response set of one or more reviewees that is associated with reviews comprising answer choices associated with star ratings exceeding the minimum ranked rating criteria
However, from the same field, Davis teaches 
the answer choices utilized to determine one or more minimum rating criteria based on each answer choice's associated star rating (Davis Fig. 6 #R2; Par. [0024, 40] filters can be applied based on 
identifying a response set of one or more reviewees that is associated with reviews comprising answer choices associated with star ratings exceeding the minimum ranked rating criteria (Davis Fig. 6 #R2; Par. [0024, 40] filters for results (i.e. response set) can be applied based on a ranking above a minimum threshold, like restaurant R2 in Fig. 6)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the ranking system of Davis into the ranking system of Futty and the star system of Kotis. The motivation for this combination would have been to ensure that the user only receives information pertinent to them specifically as explained in Davis (Abs. Par. [0013]). 
	Regarding claim 2, Futty, Kotis and Davis teach claim 1 as shown above, and Futty further teaches
	The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: transmitting a request for a new search inquiry related to the one or more reviewees. (Fig. 3 #320; Par. [0036] user is prompted (i.e. request is transmitted) as to whether or not the search is complete)
	Regarding claim 11, see the rejection for claim 1.
	Regarding claim 12, see the rejection for claim 2.
	Regarding claim 20, see the rejection for claim 1.

Claims 3, 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Futty (US Pub. 2012/0116905) in view of Davis (US Pub. 2010/0030638) and Kotis (US Pub. 2012/0005113), and further in view of Sullivan, IV et al. (US Pub. 2014/0304189).
Regarding claim 3, Futty, Kotis and Davis teach claim 1 as shown above, but do not explicitly teach The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: performing a trend analysis for the one or more reviewees within said response set, the trend analysis indicative of change over time in answer choices associated with at least one reviewee.	However, from the same field Sullivan teaches
	The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: performing a trend analysis for the one or more reviewees within said response set, the trend analysis indicative of change over time in answer choices associated with at least one reviewee. (Fig. 2 #212; Par. [0038] rating weight is decayed over time to keep up with the current trend of recent ratings in the ratings system for a business (i.e. reviewee) in the results set)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the trend rating of Sullivan, IV into the ranking system of Futty. The motivation for this combination would have been to provide a more up-to-date view of the current performance of the reviewee as explained in Sullivan, IV (Par. [0038]). 
	Regarding claim 7, Futty, Kotis and Davis teach claim 1 as shown above, but do not explicitly teach The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more search string criteria. 
	However, from the same field Sullivan teaches
	The one or more non-transitory computer-readable media of claim 1, wherein the at least one search criteria include a search string. (Par. [0020] user can enter search string as part of criteria to search through company reviews)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the string search of Sullivan, IV into the ranking system of 
Regarding claim 13, see the rejection for claim 3.
	Regarding claim 18, see the rejection for claim 7.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Futty (US Pub. 2012/0116905) in view of Kotis (US Pub. 2012/0005113) and Davis (US Pub. 2010/0030638), and further in view of Stiles (US Pub. 2013/0262204).
Regarding claim 4, Futty, Kotis and Davis teach claim 1 as shown above, but do not explicitly teach The one or more non-transitory computer-readable media of claim 1, wherein the user interface comprises a virtual shopping cart. 
	However, from the same field Stiles teaches
	The one or more non-transitory computer-readable media of claim 1, wherein the user interface comprises a virtual shopping cart. (Fig. 1 #124; Par. [0026] reviews and shopping carts are maintained by e-commerce modules)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the shopping cart of Stiles into the ranking system of Futty. The motivation for this combination would have been to provide a better shopping experience for users as explained in Stiles (Par. [0007]). 
Regarding claim 14, see the rejection for claim 4.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Futty (US Pub. 2012/0116905) in view of Kotis (US Pub. 2012/0005113) and Davis (US Pub. 2010/0030638), and further in view of Flood (US Pub. 2016/0042413).
Regarding claim 5, Futty, Kotis and Davis teach claim 1 as shown above, and but do not explicitly teach 
	The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises reviewer attributes criteria. 
However, from the same field, Flood teaches 
The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises reviewer attributes criteria. (Fig. 3 #3.1; Par. [0102] user query contains information about reviewers, specifically, that the reviewer is in the user’s direct network (i.e. reviewer attribute criteria))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the search criteria of Flood into the ranking system of Davis. The motivation for this combination would have been to distribute communal analysis of customer reviews as explained in Flood (Abs. Par. [0010]). 
Regarding claim 6, Futty, Kotis and Davis teach claim 1 as shown above, but do not explicitly teach
	The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more reviewee attributes criteria. 
	However, from the same field, Flood teaches
The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more reviewee attributes criteria. (Fig. 3 #3.1; Par. [0102] user query contains information about reviewee, specifically, that the reviewee is within a specific locality (i.e. reviewee attribute criteria))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the search criteria of Flood into the ranking system of Davis. 
Regarding claim 15, see the rejection for claim 5.
	Regarding claim 16, see the rejection for claim 6.

Claims 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Futty (US Pub. 2012/0116905) in view of Kotis (US Pub. 2012/0005113) and Davis (US Pub. 2010/0030638), and further in view of Healy (US Pub. 2016/0366200).
Regarding claim 8, Futty, Kotis and Davis teach claim 1 as shown above, but do not explicitly teach The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more a star rating criteria.
However, from the same field, Healy teaches The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more a star rating criteria. (Par. [0045, 0048] "Total Stars" and "Avg. Star Rating" are filter criteria)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the search criteria of Healy into the ranking system of Davis. The motivation for this combination would have been to enable users to share, discover, stream, purchase, and otherwise support content generated by other users as explained in Healy (Abs). 
	Regarding claim 10, Futty, Kotis and Davis teach claim 1 as shown above, but do not explicitly teach The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more timeline criteria.
	However, from the same field, Healy teaches The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more timeline criteria. (Par. [0033] filter criteria can include a date/time filter)

	Regarding claim 17, see the rejection for claim 8.
	
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Futty (US Pub. 2012/0116905) in view of Kotis (US Pub. 2012/0005113) and Davis (US Pub. 2010/0030638), and further in view of Robinson (US Pat. 5,790,426).
Regarding claim 9, Futty, Kotis and Davis teach claim 1 as shown above, but do not explicitly teach The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more answer selection popularity criteria. 
	However, from the same field Robinson teaches
	The one or more non-transitory computer-readable media of claim 1, wherein the search inquiry comprises one or more answer selection popularity criteria. (Col. 2 [Lines 11-31] users are provided with recommendation results based on other users with similar item ratings)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the weight of users who rate things similarly of Robinson into the ranking system of Futty. The motivation for this combination would have been to increase the probability that the results returned back to the user are the most relevant as explained in Robinson (Col. 3 [Lines 37-46]). 
Regarding claim 19, see the rejection for claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J MITCHELL CURRAN/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157